Exhibit 99.(a)(5)(6) Franklin Covey Announces Final Results of Tender Offer Salt Lake City – September 5, 2008 – Franklin Covey Co. (NYSE: FC) announced today the final results of its previously announced modified Dutch Auction tender offer to purchase up to 3,111,111 shares of its common stock, which expired at 5:00 p.m., New York City time, on Wednesday, August 27, 2008. In accordance with the terms and conditions of the tender offer, the Company has accepted for purchase 3,027,018 shares, representing approximately 15.4% of its outstanding common stock, at a price of $9.25 per share, for a total cost of approximately $28.0 million (excluding fees and expenses relating to the tender offer). Based on the final tabulation by Zions Bank, the depositary for the tender offer, a total of 3,104,307 shares were validly tendered (including by guaranteed delivery procedures) and not withdrawn at a price of $9.25 per share or less. As a result, the depositary has informed the Company that, after giving effect to the priority for “odd lots” and conditional tenders whose conditions were not satisfied, the final proration factor for the tender offer is 97.5%. The depositary will promptly pay for the shares accepted for purchase in the tender offer and will promptly cause to be returned all shares tendered and not accepted for purchase. After giving effect to the purchase of the shares, the Company will have approximately 16.6 million shares of common stock outstanding. ThinkPanmure, LLC acted as the dealer manager and Georgeson Inc. acted as the information agent for the tender offer.
